                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

LEON JACKSON, #262 328,                     )
                                            )
        Plaintiff,                          )
                                            )
        v.                                  )      CASE NO. 2:20-CV-756-RAH-SMD
                                            )
WARDEN MONICA MCCOY, et al.,                )
                                            )
        Defendants.                         )


                                            ORDER

        On May 24, 2021, the Magistrate Judge filed a Recommendation to which no timely

objections have been filed. Doc. 4.     Upon an independent review of the record and upon

consideration of the Recommendation, it is hereby

        ORDERED that the Recommendation is ADOPTED, and that this case is DISMISSED

without prejudice for Plaintiff’s failures to comply with the Order of the Court and to prosecute

this action.

        A separate Final Judgment will be entered.

        DONE, on this the 8th day of July, 2021.


                                                   /s/ R. Austin Huffaker, Jr.
                                            R. AUSTIN HUFFAKER, JR.
                                            UNITED STATES DISTRICT JUDGE
